Name: Commission Regulation (EC) No 536/2001 of 19 March 2001 correcting Regulation (EC) No 2905/2000 concerning the increase and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Switzerland and Liechtenstein
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  international trade;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32001R0536Commission Regulation (EC) No 536/2001 of 19 March 2001 correcting Regulation (EC) No 2905/2000 concerning the increase and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Switzerland and Liechtenstein Official Journal L 080 , 20/03/2001 P. 0005 - 0006Commission Regulation (EC) No 536/2001of 19 March 2001correcting Regulation (EC) No 2905/2000 concerning the increase and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Switzerland and LiechtensteinTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Commission Regulation (EC) No 2580/2000(2), and in particular Article 7(2) thereof,Having regard to Council Regulation (EC) No 2000/239/EC of 13 March 2000 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Swiss Confederation, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Swiss Confederation(3), and in particular Article 2 thereof,Whereas:(1) Commission Regulation (EC) No 2905/2000(4) increased and opened the tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Switzerland and Liechtenstein. Errors have been found in Table 1 of its Annex. The Regulation should therefore be corrected.(2) The measures laid down in this Regulation comply with the opinion of the Management Committee on Horizontal Questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1Table 1 of the Annex to Regulation (EC) No 2905/2000 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 March 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 76, 25.3.2000, p. 11.(4) OJ L 336, 30.12.2000, p. 52.ANNEXTable 1>TABLE>